Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 5/18/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended claim 1 to overcome the claim objection and have amended claim 3 to further clarify the scope of claim 3.  Applicants have amended independent claim 1 to further limit the electron transport zone.  Specifically, the electron transport zone is claimed to contain a compound represented by formula (5).  In formula (5), variables L21 to L23 and Ar31 to Ar33 are recited to include, inter alia, a (C6-C50)arylene which does not include fluorenyl or any fluorenyl-containing groups.  This amendment overcomes the previously relied upon prior art rejection to Kang et al.  Compound ET-1 of Kang et al. does not satisfy formula (5) of claim 1.  Additionally, Kang et al. is silent regarding any other electron transport material so one of ordinary skill in the art would not have found it obvious to have replaced such a material with a different electron transport material.  However a new prior art rejection appears below, and was necessitated by Applicants amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (WO 2017/014546, cited on Applicants information disclosure statement, filed on 1/24/22) with claim 6 being rejected with the evidentiary reference to Kim et al. (US 2021/0313535).
Claim 1: Example 1 of Jeon et al. teaches the preparation of an organic light-emitting device which is comprised of an ITO anode (first electrode), a hole-injection region (HIL-1 and HIL-2), a hole transport region (HTL-1 and HTL-2), an emission layer consisting of a host (H-2) and a dopant (D-2), an electron transport region (ETL-1, ETL-2, and lithium quinolate), and an Al cathode (second electrode).  Compound D-2 has the structure 
    PNG
    media_image1.png
    131
    106
    media_image1.png
    Greyscale
and is a quinoxaline-based compound satisfying claim 1.  Compound HTL-2 has the structure 
    PNG
    media_image2.png
    169
    155
    media_image2.png
    Greyscale
and is located adjacent to the light-emitting layer.  Compound HTL-2 has the same structure as compound HT-9 of Applicants specification.  Compound HT-9 of Applicants specification is taught as having a highest occupied molecular orbital (HOMO) energy level of -4.942 eV and a lowest unoccupied molecular orbital (LUMO) energy level of -1.114 eV, which anticipates the limitations of equations 1 and 2 of claim 1.  Compound ETL-1 has the structure 
    PNG
    media_image3.png
    155
    165
    media_image3.png
    Greyscale
and is located adjacent to the light-emitting layer.  This compound anticipates formula 5 of claim 1 with variables L21 to L23 being equal to a single bond, variables Ar31 being equal to phenyl, variable Ar32 being equal to biphenyl, and variable Ar33 being equal to a C31 heteroarylene group
Claim 2: Example 1 of Jeon et al. include a hole injection layer, thereby anticipating claim 2.
Claim 3: In Example 1 of Jeon et al., compound HTL-2, which is employed as the hole transport layer adjacent to the light-emitting layer, is carbazole-based arylamine derivative, thereby anticipating claim 3.
Claim 4: Compound HTL-2 anticipates formula 1 of claim 4 with variables c and d being equal to 4, variables R3 and R4 being equal to hydrogen, variable L being a biphenylene linker, and variables Ar4 and Ar5 being equal to biphenyl.
Claim 5: While HTL-2 comprises a carbazole moiety, claim 5 serves to further limit an optional embodiment.  For this reason, Jeon et al. may be properly relied upon to reject claim 5 despite not employing an arylamine derivative which satisfies claim 5 in Example 1.
Claim 6: In Example 1 of Jeon et al., the LUMO energy level of compound ETL-1 is not disclosed.  However, Kim et al. teaches that this compound has a LUMO energy level of -1.95 eV, which satisfies Equation 3 of claim 6 (Compound ET400 in Table 1).  Compound ET400 has the same structure as ETL-1 as shown on page 48 of Kim et al.  
Claim 7: Example 1 of Jeon et al. includes an electron transport layer and an electron injection layer, thereby anticipating claim 7.
Claim 10: Example 1 of Jeon et al. is a display device, thereby anticipating claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766